                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
                  Plaintiff,

                  vs.                             Crim. Case No. 12-10174-JTM
PHILIP ANDRA GRIGSBY,
                  Defendant.


                             MEMORANDUM AND ORDER


       Two motions are now before the court. In the first motion (Dkt. 292), defendant

Philip Grisby asks that the court strike its July 24, 2018 Order rejecting his request for

collateral relief. (Dkt. 291, filed concurrently in Grigsby v. Baltazar, No. 18-3138-JTM, Dkt.

3). On August 10, 2018, the court denied a similar motion to strike in Grigsby v. Baltazar

(No. 18-3138-JTM Dkt. 10). The court adopts and incorporates that decision here, and

accordingly denies the present motion to strike for the reasons stated therein.

       In the second motion (Dkt. 295), Grigsby alleges that the court filed no order

relating to his requests (Dkt. 264, 265, 266) to modify the no-contact order, and that a copy

of the Memorandum Opinion is necessary for him to present his petition for certiorari

from the Tenth Circuit’s decision to the United States Supreme Court. This is not correct.

This court’s Order of December 12, 2017 (Dkt. 267) fully addressed the issue of modifying

the no-contact requirement. The docket shows that a physical copy of the Order was

mailed to Grigsby the same day. The motion is without merit and is denied, although the
court in the interests of justice hereby directs the Clerk of the Court, when mailing a copy

of the present Order to the defendant, to include another copy of the December 12 Order.

       IT IS ACCORDINGLY ORDERED this day of of October, 2018, that the defendant’s

Motion to Strike (Dkt. 292) and Motion for Order (Dkt. 295) are denied.




                                                 s/J. Thomas Marten
                                                 J. Thomas Marten, Judge




                                             2
